DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-12, 15-17, 21, 25-27, 29 & 30 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall” in combination with the remaining claimed elements as set forth in claim 1. 
With regards to claims 2-12, 15-17, 21 & 25 and the Method claims 26, 27, 29 & 30 are allowable based upon their dependency thereof claim 1. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tominaga et al. US PATENT No.: US 5,295,169 discloses a dry well in which the reactor pressure vessel is arranged; a suppression chamber holding suppression-pool water and forming above the suppression-pool water a wet well; and a plurality of vent pipes allowing the dry well to communicate with the suppression-pool water; a steel wall which is in contact with the suppression-pool water of the suppression chamber and which surrounds at least the pool water so as to form a containment vessel which houses the dry well and the suppression chamber; and an outer peripheral pool containing cooling water in contact with the outer peripheral surface of the steel wall. The facility further includes: a dividing structure for dividing the wet well of the suppression chamber into a first space which is in contact with the water surface of the suppression-pool water and a second space which is not in contact therewith; a first passage which allows the first space to communicate with the second space and which has an area smaller than that of the dividing device; and a cooling device for keeping the second space at a temperature lower than that of the first space. As a result, the rise in the water level inside the suppression pool also ceases. The rise of the water level in the suppression pool tends to cause a rise of the pressure inside the suppression chamber. This, however, does not hinder the rise of the water level in the suppression pool, because the check valve is opened by the pressure differential between the suppression chamber and the dry well, so that air returns from the suppression chamber into the dry well to attain a pressure equilibrium therebetween, however is silent on space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall.
Swanson et al. PG. Pub. No.: US 2021/0123936 A1 discloses a known volume provided by a tubular container 5964 from the bottom and pushes air out the top as it fills. Container 5964 may have an elongated tubular body of relatively uniform diameter and includes a top outlet port 5966, bottom inlet port 5967, and an internal chamber 5965 extending between the ports along an axis. A three-way inlet valve 5968 may be fluidly coupled to inlet port 5967 via an enclosed flow conduit 5970 which may be tubing or piping. A three-way outlet valve 5969 is fluidly coupled to outlet port 5966 via a similar flow conduit. The remaining ports of the valves may be coupled to flow conduits as shown. FIG. 290 shows the valving position for filling container 5964 with slurry. FIG. 291 shows the valving positions for cleaning by introducing water in a reverse direction downwards through the container from above. The container 5964 is supported by a strain gauge (not shown) that measures the strain induced by deflection of the container under the weight of the slurry, however is silent on space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall.
Vincent et al. PG. Pub. No.: US 2016/0251628 A1 discloses Prime the filter device: flow wash liquid from source through port to fill the first chamber, optionally venting air via valve and breather, and through the filter to vent air into the waste container. Close the outlet fluidic pathway from the first chamber by means of valve.  Flow cell suspension into the first chamber from source and port. Flow wash liquid into the first chamber from source via port and via filter to the waste container. Optionally flow wash liquid from source via port simultaneously. Optionally: pressurise the second chamber relative to the first chamber to back flush the filter. Optionally: allow cells to sediment within the first chamber. In some embodiments of the method this step may be done before step 5 (where present). Introduce gas from source into the first chamber via gas fluidic pathway and valve to displace liquid through the filter and effect volume reduction in the first chamber. Optionally: steps 4 to 7 may be repeated in order to achieve diafiltration by means of sequential volume reduction and dilution. In some methods step 7 is done first and followed by steps 4 to 6. Open the outlet flow pathway from port to the collection device--namely syringe and flow concentrated cell suspension out from the first chamber by withdrawing the syringe plunger. Pressure equilibration in however is silent on space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall.
Niazi PG. Pub. No.: US 2012/0231504 A1 discloses a chromatography column, a resin is first introduced in the container in the upper chamber using the liquid inlet, followed by addition of a solution of product to be purified, such as a concentrated solution of a recombinant protein. Starting the flow of gas allows mixing of the resin with the protein solution causing the protein to bind to resin; when a sufficient degree of binding is achieved, the liquid outlet is allowed to flow out through the outlet in the lower chamber, which can be opened to a predetermined size achieve a desired flow rate. The elution of specific proteins is then made by altering the pH or the polarity of the solution in the container by continuously adding chemicals that alter these properties causing a differential elution of the adsorbed proteins on the resin. Where necessary, the inlets and the outlets in the upper chamber can be closed to apply pressure for the flow of liquid outside the container, the present invention provides a method of however is silent on space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall.
Link US PATENT No.: US 9,562,837 B2 discloses the assembly also includes at least one chamber equipped with an outlet. The partitioned portions and immiscible fluid flow into the chamber. The partitioned portions and the immiscible fluid are of different densities. In certain embodiments, the partitioned portions are of a greater density than the immiscible fluid, so the partitioned portions sink within the chamber while the immiscible fluid rises. In other embodiments, the immiscible fluid is of a greater density than the partitioned portions, so the partitioned portions rise within the chamber while the immiscible fluid sinks. The chamber includes an outlet that is positioned to receive substantially only the partitioned portions of sample. The outlet may be positioned at any place in the chamber and it is positioned based upon the densities of the partitioned portions and the immiscible fluid. The outlet may be at the top, middle, or bottom of the however is silent on space within the chamber being divided into an upper portion above the bisecting plane and a lower portion below the bisecting plane; a liquid inlet located in the upper portion of the chamber positioned such that a liquid introduced into the chamber from the liquid inlet contacts the upper portion of the outer surface of the equilibration member; a liquid outlet located in the lower portion of the chamber positioned to permit outflow of some or all of the liquid introduced into the chamber that collects in the lower portion of the chamber by gravity; wherein at least a section of the upper portion of the chamber wall is removably-resealable to the remainder of the upper surface and/or the outer wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852